Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
				
Claim Construction
The claims contain limitations such as “the element” (claim 27) and “the specific surface area” and “the specific pore volume” (claim 42).  These claims are considered to have implicit antecedent basis in the description of a Mg containing zeolite.


Allowable Subject Matter
The amendment to claim 16 filed in the response of December 3, 2021 is considered to obviate the rejection of a portion of the claims in view of the Monahan et al. references.  Accordingly, the restriction requirement of August 13, 2020 is hereby withdrawn and all claims are rejoined.  An action on the merits for all claims not 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-25 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is indefinite in that the process states “mixing the zeolitic material provided in (A)”, but lacks a step A.  Further, the claim recites that the X and Y elements are trivalent and tetravalent, respectively.  However, claim 16 requires them to be Si 
Claim 25 is a product-by-process claim.  It depends from a process claim that is indefinite in that the process states “mixing the zeolitic material provided in (A)” but lacks a step A.  Step (I) is also indefinite in the recitation that the alkaline earth metals in (A) … comprise Mg, because there is no step A, and the alkaline earth metal is Mg in singular form rather than the “metals” now claimed.
Claims 37 and 38 recite the Mg as being based on 100 wt%, but fail to state that such is based on 100% of the YO2, rendering the claims indefinite.
Claim 39 recites “comprised in the zeolitic material is comprised in the catalyst” which is redundant and confusing.  The claim would preferably simply indicate that the Mg is present as extra-framework ions.
Claim 23 recites a ratio based on the weights of “the” calcined metal oxides and/or metalloid oxides and “the calcined zeolite material”.  The claim thus lacks antecedent basis for “the” calcined materials as they are not designated as having been calcined in claim 16.

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.





Claim 30 is drawn to non-statutory subject matter in that it fails to recite a complete process.  The claim merely recites “utilizing” the catalyst of claim 16, rather than reciting actual steps for the process.  Additionally, the claim is indefinite in that none of the processes stated are accompanied by the requisite process steps that would be required to form a complete claim.
The claim is further indefinite in the recitation of an FCC catalytic cracking process, as these are conducted in a fluidized bed that would not be expected to function with the extrudates or granulates of claim 16. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 31 recites that the catalyst of claim 16 comprises a composite of the materials containing in claim 16.  As the definition of “composite” is simply the sum of the parts, it appears that claim 16 already recites a composite form of the catalyst.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732